Fletcher, J.
The first exception taken was waived by the counsel at the argument.
The rulings of the judge, to which the second, third, and fourth exceptions were taken, are manifestly correct, and in perfect accordance with a very plain, familiar, well-settled, and clearly-defined principle of law. The evidence excluded in each of the above instances was offered to prove the mere sayings of a person alleged to be the plaintiff’s agent, wholly disconnected and distinct from any act of agency. It was mere hearsay evidence, and nothing more or better. The rule of law is, that when an agent is acting within the scope of his authority, his declarations accompanying his acts are admissible, as they are a part of the res gestee, and may qualify the acts. The sayings and declarations, offered to be proved in the above instances, were not within this rule, and were clearly not admissible.
And it is impossible to see any ground upon which the evidence offered under the fifth point could have been properly admitted. The alleged attempt to bribe a witness had no reference to the cause then on trial, but to another distinct and different cause of action tried at some former period. The attempt was to show, that at some other time, and- in reference to some other cause, the witness had done a criminal thing; no inquiry having been made of him in relation to the matter. Such act, if proved, would not be regarded as contradicting the positive testimony of the witness deny» ing any bias or threats against the defendant.

Exceptions overruled.